DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species IX, FIGs. 13-14, and claims 1-9, and 12-13 in the reply filed on 05/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s statement to combine FIGs. 11-14 to be one Species is acknowledged, and in the spirit of compact prosecution, FIGs. 11-14 are considered to be one Species for the prosecution of this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019, 05/17/2020, and 09/01/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 12/30/2019 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wild (U.S. PG. Pub. No. 2014/0184378 A1).
With respect to claim 1, Wild teaches a transformer 10 (FIGs. 1-3) comprising: 
two first cores 12a and 12b (e.g. FIGs. 1-3) disposed opposite to each other; 
at least one primary winding 14 (e.g. FIG. 3); and 
at least one secondary winding 16 comprising: 
a first section 16d having a first outlet end (first end similar to end 66 as shown in FIG. 6), a second outlet end (second end similar to end 68 as shown in FIG. 6), a first connection end (end 10 as shown in a reproduction of FIG. 3), and a first opening 11 (reproduction of FIG. 3), wherein the first outlet end and the second outlet end are disposed at a side (bottom side) of the first section, the first connection end is disposed at an opposite side (top side) of the first section; and
a second section 16c (e.g. FIG. 3) having a third outlet end (third end similar to end 68 as shown in FIG. 6), a fourth outlet end (fourth end similar to end 68 as shown in FIG. 6), a second connection end (end 10 as shown in a reproduction of FIG. 3), and a second opening 11 (reproduction of FIG. 3), wherein the third outlet end and the fourth outlet end are disposed at a side (bottom side) of the second section, the second connection end is disposed at an opposite side (top side) of the second section, the second section is in parallel with the first section, and 
at least a portion of the at least one primary winding is disposed between the first section and the second section of the at least one secondary winding (paras. [0048], [0050] [0059], and [0061]). Wild does not expressly teach at least a portion of a second connection side of the second section and at least a portion of a first connection side of the first section are joined to collectively form a connection portion. 
However, Wild expressly shows each winding sections 16a-16d (reproduction of FIG. 3, next page) having two openings 12c and 13 at the corners of the “opposite side of the first section” as claimed. As seen in FIG. 2, opening 13 of each of winding sections 16a-16d is aligned with apertures 14a and 16e on the flanges of bobbin 18, and opening 12c of each of winding sections 16a-16d is aligned with apertures 15 and 17 on the flanges of bobbin 18. A person with ordinary skill in the art would know that a first post can be inserted in aperture 14a, openings 13, and aperture 16e, and a second post can be inserted in aperture 15, openings 12c, and aperture 17 to align the winding 16 and or to improve mechanical stability or strength. Such post(s) would result in “at least a portion of a second connection side of the second section and at least a portion of a first connection side of the first section are joined to collectively form a connection portion” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the post as stated above to form “connection portion” as claimed to provide the required alignment of the secondary winding and or to improve mechanical strength of the transformer. 

    PNG
    media_image1.png
    674
    459
    media_image1.png
    Greyscale


With respect to claim 2, Wild teaches the transformer of claim 1, wherein the first outlet end is disposed opposite to the third outlet end, and the second outlet end is disposed opposite to the fourth outlet end (para. [0059]).
With respect to claim 3, Wild teaches the transformer of claim 2, wherein the first outlet end and the second outlet end constitute a first outer connection port of a first coil, the third outlet end and the fourth outlet end constitute a second outer connection port of a second coil, the first outer connection port and the second outer connection port are connected to an external circuit respectively (para. [0059]).
With respect to claim 4, Wild teaches the transformer of claim 2, wherein the first outlet end and the fourth outlet end constitute a third outer connection port of a first coil, the second outlet end and the third outlet end constitute a fourth outer connection port of a second coil, the third outer connection port and the fourth outer connection port are connected to an external circuit respectively (para. [0059]).
With respect to claim 7, Wild teaches the transformer of claim 1, wherein the secondary winding further comprises at least one extension portion from coupled to at least one side of the connection portion. The post(s) would start from the front side of the fore flange and would extend behind the back of the rear flange of the bobbin to provide the required alignment and or mechanical stability of strength. The post on the front side and behind the back would meet the “extension portion” as claimed. Therefore, the limitation of claim 7 is obvious over Wild.
With respect to claim 8, Wild teaches the transformer of claim 7, wherein the extension portion and the connection portion are of an integrally formed piece. With the stated position in claim 7, the post would be integral. 
With respect to claim 9, Wild teaches the transformer of claim 1, wherein the first section, the at least one primary winding, and the second section are sequentially arranged (paras. [0050], and [0061]).
With respect to claim 12, Wild teaches the transformer of claim 1, wherein the first outlet end, the second outlet end, the third outlet end and the fourth outlet end all include a raised portion having a height 51 and 52 (a reproduction of FIG. 6, below) (para. [0059]).

    PNG
    media_image2.png
    382
    476
    media_image2.png
    Greyscale

With respect to claim 13, Wild teaches the transformer of claim 1. Wild does not, in the embodiment of FIGs.1-3) further comprising at least one bobbin, wherein the primary winding comprises a plurality of coils respectively wound in slots 32a-of the bobbin, and the bobbin has a convex position block 182 (FIG. 16) that correspondingly engages the first opening 148 and/or the second opening when the transformer is assembled (para. [0067]).
Wild teaches, in the embodiment of FIGs.16-19, a transformer comprising at least one bobbin 118, wherein the primary winding comprises a plurality of coils respectively wound in slots 179 of the bobbin, and the bobbin has a convex position block 182 that correspondingly engages the first opening 148 and/or the second opening when the transformer is assembled (para. [0067]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the convex position block, as taught by Wild in the embodiment of FIGs. 16-19 to the transformer of Wild in FIGs. 1-3 to further improve mechanical stability and or strength.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wild, as applied to claim 1 above, and further in view of Tsai et al. (U.S. Patent No. 9,349,521 B2).
With respect to claim 5, Wild teaches the transformer of claim 1. Wild does not expressly teach the secondary winding comprises a single piece of bent conductive metal sheet.
Tsai et al., hereinafter referred to as “Tsai,” teaches a transformer 2 (e.g. FIG. 2), wherein the secondary winding 21 comprises a single piece of bent conductive metal sheet (col. 3, lines 31-36). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the single piece secondary winding as taught by Tsai to the transformer of Wild to improve ease of manufacturing the secondary winding.
With respect to claim 6, Wild teaches the transformer of claim 1. Wild does not expressly teach the secondary winding further comprises an insulation sheet between the first section and/or the second section and the first cores.
Tsai teaches a transformer (FIG. 2), wherein the secondary winding 21 further comprises an insulation sheet 204 between the first section and/or the second section and the first cores 220 and 221 (col. 6, lines 27-31-33). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulation sheet as taught by Tsai to the transformer of Wild to provide the required insulation characteristic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837